Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        12-JUL-2022
                                                        02:24 PM
                                                        Dkt. 4 ODDP




                           SCPW-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


       MELITA M. MILLER-KALAMA and CY KALAMA, Petitioners,

                                 vs.

                  THE HONORABLE JEFFREY HAWK,
       Judge of the District Court of the Third Circuit,
               State of Hawai#i, Respondent Judge.


                         ORIGINAL PROCEEDING
                     (CASE NO. 3DRC-XX-XXXXXXX)

             ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of the petition for writ of

mandamus, filed on June 13, 2022, the documents attached and

submitted in support, and the record, the order granting the

motion to dismiss may be appealed, see HRS § 641-1(a), and a

notice of appeal from this order was filed in CAAP-XX-XXXXXXX.

The issuance of a writ of mandamus is not intended to supersede

the legal discretionary authority of the lower court, nor is it

meant to serve as a legal remedy in lieu of normal appellate

procedure.    Petitioners have also not shown that Judge Hawk
exceeded his jurisdiction, committed a flagrant and manifest

abuse of discretion, or refused to act on a subject properly

before the court under circumstances in which it has a legal duty

to act.   An extraordinary writ is thus not warranted.    See Kema

v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999)

(explaining that a writ of mandamus is an extraordinary remedy

that will not issue unless the petitioner demonstrates a clear

and indisputable right to relief and a lack of alternative means

to redress adequately the alleged wrong or obtain the requested

action; such a writ is meant to restrain a judge who has exceeded

the judge’s jurisdiction, has committed a flagrant and manifest

abuse of discretion, or has refused to act on a subject properly

before the court under circumstances in which the judge has a

legal duty to act).   Accordingly,

           It is ordered that the petition for writ of mandamus is

denied.

           DATED: Honolulu, Hawai#i, July 12, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2